
	
		I
		112th CONGRESS
		1st Session
		H. R. 2188
		IN THE HOUSE OF REPRESENTATIVES
		
			June 15, 2011
			Mr. Latham (for
			 himself and Mr. Burgess) introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To require government-wide application of continuous
		  process improvement methods to reduce waste and improve the effectiveness of
		  the Federal Government, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 LESS Government
			 Act.
		2.Findings;
			 policy
			(a)FindingsThe Congress finds the following:
				(1)Nearly 100 major United States
			 corporations, and many government entities around the world, have reduced waste
			 in their operations and improved the quality of the goods and services they
			 provide by implementing a continuous process improvement methodology known as
			 lean six sigma.
				(2)Use of this
			 methodology has resulted in average cost reductions greater than 25 percent
			 while also improving the quality of goods and services.
				(3)The piloted use of
			 lean six sigma within the Department of Defense and several other departments
			 and agencies has demonstrated that it can successfully be applied across the
			 Federal Government.
				(4)Continuous process
			 improvement is essential for Federal agencies to be successful in setting and
			 meeting performance goals and is a key component that is missing from current
			 statutory requirements for performance improvement efforts.
				(5)Clear direction
			 and authority from Congress is needed to ensure this innovative management
			 process from the private sector is applied across the Federal Government to
			 achieve waste reduction and optimal efficiency.
				(b)Congressional
			 statement of policyIt shall
			 be the policy of the United States—
				(1)to reduce waste
			 and improve the effectiveness of the Federal Government through the use of
			 continuous process improvement methods;
				(2)to require each
			 Federal agency to implement the necessary capabilities to fully
			 institutionalize such methods within such agency to reduce waste while
			 maintaining or improving the level of services provided by the Federal
			 Government; and
				(3)to return savings
			 from such methods to the United States Treasury to reduce the deficit.
				3.Continuous
			 process improvement
			(a)Continuous
			 process improvement definedSection 1101 of title 31, United States
			 Code, is amended by adding at the end the following new paragraph:
				
					(3)continuous process
				improvement means a management methodology (commonly referred to as
				lean six sigma) that combines tools to improve process speed, reduce waste, and
				incorporate requirements with data driven project analysis to provide products
				and services with improved quality at lower
				cost.
					. 
			(b)Agency
			 performance reportingSubsection (c) of section 1116 of such
			 title is amended—
				(1)in paragraph
			 (6)(E), by striking ; and;
				(2)in paragraph (7),
			 by striking the period and inserting ; and; and
				(3)by inserting at
			 the end the following new paragraph:
					
						(8)describe the implementation of continuous
				process improvement, including information on each of the following:
							(A)The extent to
				which employees have received continuous process improvement training
				appropriate to the position of such employee, and its relation to the
				deployment goals in a typical application of continuous process
				improvement.
							(B)A description of
				the application of continuous process improvement in cost-reduction projects,
				including any performance or quality improvements and cost savings realized as
				a result of such application.
							(C)A comparison of the implementation results
				to the goal of a 25 percent cost reduction per
				project.
							.
				(c)Implementation
			 resultsSubsection (c) of
			 section 1122 of such title is amended—
				(1)in paragraph (8),
			 by striking ; and;
				(2)in paragraph (9),
			 by striking the period and inserting ; and; and
				(3)by adding at the
			 end the following new paragraph:
					
						(10)a description of the results of the
				government-wide implementation of continuous process improvement.
						.
				(d)Chief Operating
			 Officer requirementSubsection (b) of section 1123 of such title
			 is amended—
				(1)in paragraph (3),
			 by striking ; and;
				(2)in paragraph (4),
			 by striking the period and inserting ; and; and
				(3)by inserting at
			 the end the following new paragraph:
					
						(5)implement continuous process improvement
				within the
				agency.
						.
				(e)Performance
			 Improvement Officer requirementParagraph (2) of section 1124(a)
			 of such title is amended—
				(1)in subparagraph
			 (E), by striking ; and;
				(2)in subparagraph
			 (F), by striking the period and inserting ; and; and
				(3)by inserting at
			 the end the following new subparagraph:
					
						(G)advise and assist the head of the agency
				and the Chief Operating Officer on implementing the continuous process
				improvement within the
				agency.
						.
				(f)Performance
			 Improvement CouncilSubsection (b) of section 1124 of such title
			 is amended—
				(1)in paragraph
			 (1)—
					(A)by redesignating
			 subparagraphs (C) and (D) as (D) and (E), respectively; and
					(B)by inserting after
			 subparagraph (B), the following new subparagraph:
						
							(C)an appropriate expert designated by the
				Director of the Office of Management and Budget pursuant to paragraph
				(4);
							;
				and
					(2)by adding at the
			 end the following new paragraph:
					
						(4)Designation of
				expert on continuous process improvementThe Director of the Office of Management
				and Budget shall appoint a highly-qualified expert on continuous process
				improvement to serve as a member of the Performance Improvement Council to
				advise on the implementation of continuous process improvement across
				agencies.
						.
				4.Center of
			 excellence for continuous process improvement
			(a)In
			 generalChapter 11 of title 31, United States Code, is amended by
			 adding at the end the following new section:
				
					1126.Center of
				Excellence for continuous process improvement
						(a)In
				generalThe Director of the
				Office of Management and Budget shall designate a center of excellence for
				continuous process improvement training, from within the Department of Defense.
						(b)FunctionsThe
				Director shall ensure that the center designated under subsection (a) provides
				agencies with a common set of approaches to training and deployment of
				continuous process
				improvement.
						.
			(b)DesignationThe
			 Director of the Office of Management and Budget shall designate the center of
			 excellence required under section 1126(a) of title 31, United States Code, as
			 added by subsection (a), not later than 90 days after the date of the enactment
			 of this Act.
			(c)Technical and
			 conforming amendmentThe
			 table of contents for chapter 11 of title 31, United States Code, is amended by
			 inserting after the item relating to section 1125 the following new item:
				
					
						1126. Center of excellence for continuous
				process
				improvement.
					
					.
			5.Preparation and
			 submission of appropriations requests to the PresidentParagraph (1) of section 1108(b) of title
			 31, United States Code, is amended by adding at the end the following:
			 The head of each agency shall include information on the results of
			 cost-reduction projects using continuous process improvement in each relevant
			 appropriation request for the agency, and an explanation of how any savings
			 from such implementation have impacted the agency’s request..
		6.Effective
			 dateExcept as otherwise
			 expressly provided under this Act, this Act and the amendments made by this Act
			 shall take effect 6 months after the date of the enactment of this Act.
		
